Name: 1999/319/CFSP: Council Decision of 10 May 1999 implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: Europe;  political geography;  international security;  criminal law;  international affairs;  international law
 Date Published: 1999-05-13

 Avis juridique important|31999D03191999/319/CFSP: Council Decision of 10 May 1999 implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia Official Journal L 123 , 13/05/1999 P. 0003 - 0011COUNCIL DECISIONof 10 May 1999implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia(1999/319/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 1999/318/CFSP(1), adopted by the Council on 10 May 1999 concerning additional restrictive measures against the Federal Republic of Yugoslavia (FRY),Whereas in order to implement Article 1(1) and (2) of Common Position 1999/318/CFSP an implementing Decision by the Council is needed,HAS ADOPTED THIS DECISION:Article 1The persons to which the obligation of non-admission referred to in Article 1 of Common Position 1999/318/CFSP applies are the following:>TABLE>Article 2This Decision shall take effect on the same date as Common Position 1999/318/CFSP.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 10 May 1999.For the CouncilThe PresidentH. EICHEL(1) See page 1 of this Official Journal.